Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This Office Action is in response to the claims filed 9/8/2021. Claims 1-8, 13-17 and 22-25 are canceled.  Claim 18 is amended.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Final authorization for this examiner’s amendment was given in a telephone interview with John Harmon 9/21/2021. 

The CLAIMS have been amended as follows: 

18. (Previously Presented) A method for operating a spacecraft thruster system, comprising:
firing a first ion thruster, wherein firing the first ion thruster includes:
supplying a first propellant to a first ion thruster layer from a first propellant source of the first ion thruster, and
to emit first ions; 
ejecting the first ion thruster; 
releasing an activation switch disposed between the first ion thruster and a second ion thruster when the first ion thruster is ejected; and
firing the second ion thruster, wherein firing the second ion thruster includes:
supplying a second propellant to a second ion thruster layer from a second propellant source of the second ion thruster, and
applying the voltage differential to the second ion thruster layer to emit second ions, wherein the voltage source is electrically connected to the second ion thruster layer.
Allowable Subject Matter
Claims 9-12 and 18-21 are allowable for the reasons indicated in the Final Office Action dated 7/8/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792.  The examiner can normally be reached on Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741